Exhibit 10.9
 
[ex10_91.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_92.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_93.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_94.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_95.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_96.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_97.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_98.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_99.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_910.jpg]
 
DEED OF TRUST 352002.1 PAGE 1 OF 10 NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE
A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING
INFORMATION FROM ANY INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY
BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER
OR YOUR DRIVER’S LICENSE NUMBER. DEED OF TRUST Terms Date: August ____, 2017
Grantor: Roselancland Limited Partnership Grantor’s Mailing Address: 12147
Lueders Lane Dallas, Texas 75230 Trustee: Bryon R. Hammer Trustee’s Mailing
Address: 301 Commerce Street, Suite 1500 Fort Worth, Texas 76102 Lender: Leonite
Capital, LLC Lender’s Mailing Address: 1 Hillcrest Center Drive, Suite 232
Spring Valley, New York 10977 Attn: Avi Geller Obligation: Senior Secured
Convertible Promissory Note (the “Note”) Date: Of even date herewith. Original
principal amount: One Million One Hundred Twenty Thousand and No/100 Dollars
($1,120,000.00) Borrower: Nexeon Medsystems Inc. Attn.: William Rosellini, CEO
1910 Pacific Avenue, Suite 20000 Dallas, Texas 75201 Lender: Leonite Capital,
LLC 1 Hillcrest Center Drive, Suite 232 Spring Valley, New York 10977 Attn: Avi
Geller Maturity date: Twenty Four (24) months from the Issue Date (as defined in
the Note) Notarize ID: XV2DZCDR 21 EXHIBIT 10.9 DEED OF TRUST 352002.1 PAGE 2 OF
10 Other Debt: This conveyance is also made in trust to secure payment of all
other present and future debts that Borrower may owe to Lender, its successors
or assigns, regardless of how any other such debt is incurred or evidenced. This
conveyance is also made to secure payment of any renewal or extension of any
present or future debt that Borrower owes to Lender, its successors or assigns,
including any loans and advancements from Lender to Borrower under the
provisions of this deed of trust. When Borrower repays all debts owed to Lender,
its successors or assigns, this deed of trust lien will terminate only if Lender
releases this deed of trust at the request of Borrower and at Borrower’s
expense. Until Lender, its successors or assigns releases it, this deed of trust
will remain fully in effect to secure other present and future advances and
debts, regardless of any additional security given for any debt and regardless
of any modification. Property (including any improvements): That certain
property described on Exhibit A attached hereto and incorporated herein by
reference, together with the following personal property: 1. all fixtures,
supplies, building materials, and other goods of every nature now or hereafter
located, used, or intended to be located or used on the Property; 2. all plans
and specifications for development of or construction of improvements on the
Property; 3. All accounts, contract rights, instruments, documents, general
intangibles, and chattel paper arising from or by virtue of any transactions
relating to the Property; 4. All permits, licenses, franchises, certificates,
and other rights and privileges obtained in connection with the Property; 5. All
proceeds payable or to be payable under each policy of insurance relating to the
Property; and 6. All products and proceeds of the foregoing. Notwithstanding any
other provision in this deed of trust, the term “Property” does not include
personal property that is located, used, or intended to be located or used on
the Property, but not owned by Grantor. Prior Lien: None. Other Exceptions to
Conveyance and Warranty: Any and all restrictions, covenants, conditions, and
easements, if any, relating to the Property, but only to the extent that they
are in effect as of the date hereof and shown of record, and all zoning laws,
regulations and ordinances of municipal and other governmental authorities, if
any, but only to the extent that they are still in effect and relate to the
herein described Property. A. Granting Clause For value received, including $100
paid by Borrower to Grantor and the benefit to be derived by Grantor from the
Note, and to secure payment of the Note, Grantor conveys the Property to Trustee
in trust. Notarize ID: XV2DZCDR DEED OF TRUST 352002.1 PAGE 3 OF 10 Grantor
warrants that Grantor has good, indefeasible and insurable title to the Property
and has the right to mortgage, give, grant, bargain, sell, convey, pledge,
assign and hypothecate the same and that Grantor possesses a fee estate in the
Property and that it owns the Property free and clear of all liens, encumbrances
and charges whatsoever. Grantor shall forever warrant, defend and preserve such
title and the validity and priority of the lien of this deed of trust and shall
forever warranty and defend the same to Lender against the claims of all persons
whomsoever, subject to the Other Exceptions to Conveyance and Warranty. On
payment and satisfaction in full of the Note and all other amounts secured by
this deed of trust, this deed of trust will have no further effect, and Lender
will release it at Grantor’s expense. B. Grantor’s Obligations B.1. Grantor
agrees to maintain, at Grantor’s expense, all property and liability insurance
coverages with respect to the Property, revenues generated by the Property, and
operations on the Property that Lender reasonably requires (“Required Insurance
Coverages”), issued by insurers and written on policy forms acceptable to
Lender, and as to property loss, that are payable to Lender under policies
containing standard mortgagee clauses, and deliver evidence of the Required
Insurance Coverages in a form acceptable to Lender before execution of this deed
of trust and again at least ten (10) days before the expiration of the Required
Insurance Coverages. B.2. Grantor agrees to— a. keep the Property in good repair
and condition; b. pay all taxes, charges, impositions, levies, and assessments
on the Property before delinquency, not authorize a taxing entity to transfer
its tax lien on the Property to anyone other than Lender, and not request a
deferral of the collection of taxes pursuant to section 33.06 of the Texas Tax
Code; c. furnish to Lender or other holder of the Note annually, before taxes
become delinquent, copies of tax receipts showing that all taxes and assessments
on the Property have been paid; d. defend title to the Property subject to the
Other Exceptions to Conveyance and Warranty and preserve the lien’s priority as
it is established in this deed of trust; e. obey all laws, ordinances, and
restrictive covenants applicable to the Property; f. keep any buildings occupied
as required by the Required Insurance Coverages; g. if the lien of this deed of
trust is not a first lien, pay or cause to be paid all prior lien notes and
abide by or cause to be abided by all prior lien instruments; h. notify Lender
of any change of address; i. allow Lender or Lender’s agents to enter the
Property at reasonable times and inspect it and any personal property in which
Lender is granted a security interest by this deed of trust; and Notarize ID:
XV2DZCDR DEED OF TRUST 352002.1 PAGE 4 OF 10 j. duly and punctually observe and
perform each and every term, provision, condition, and covenant to be observed
or performed by Grantor pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Property, and not suffer or permit any
default or event of default to exist under any of the foregoing. C. Lender’s
Rights C.1. Lender or its mortgage servicer may appoint in writing one or more
substitute trustees, succeeding to all rights and responsibilities of Trustee.
C.2. If the proceeds of the Note are used to pay any debt secured by prior
liens, Lender is subrogated to all the rights and liens of the holders of any
debt so paid. C.3. Lender may apply any proceeds received under the property
insurance policies covering the Property either to reduce the Note or to repair
or replace damaged or destroyed improvements covered by the policy. If the
Property is Grantor’s primary residence and Lender reasonably determines that
repairs to the improvements are economically feasible, Lender will make the
property insurance proceeds available to Grantor for repairs. C.4.
Notwithstanding the terms of the Note to the contrary, and unless applicable law
prohibits, all payments received by Lender from Borrower or Grantor with respect
to the Note or this deed of trust may, at Lender’s discretion, be applied first
to amounts payable under this deed of trust and then to amounts due and payable
to Lender with respect to the Note, to be applied to late charges, principal, or
interest in the order Lender in its discretion determines. C.5. If Grantor fails
to perform any of Grantor’s obligations, Lender may perform those obligations
and be reimbursed by Grantor on demand for any amounts so paid, including
attorney’s fees, plus interest on those amounts from the dates of payment at the
rate stated in the Note for matured, unpaid amounts. The amount to be reimbursed
will be secured by this deed of trust. C.6. If a default exists in payment of
the Note or performance of Grantor’s obligations and the default continues after
any required notice of the default and the time allowed to cure, Lender may— a.
declare the unpaid principal balance and earned interest on the Note immediately
due; b. exercise Lender’s rights with respect to rent under the Texas Property
Code as then in effect; c. direct Trustee to foreclose this lien, in which case
Lender or Lender’s agent will cause notice of the foreclosure sale to be given
as provided by the Texas Property Code as then in effect; d. purchase the
Property at any foreclosure sale by offering the highest bid and then have the
bid credited on the Note; and e. exercise any other rights available under law.
Notarize ID: XV2DZCDR DEED OF TRUST 352002.1 PAGE 5 OF 10 C.7. Lender may remedy
any default without waiving it and may waive any default without waiving any
prior or subsequent default. C.8. COLLATERAL PROTECTION INSURANCE NOTICE In
accordance with the provisions of section 307.052(a) of the Texas Finance Code,
the Lender hereby notifies the Grantor as follows: (a) the Grantor is required
to: (i) keep the collateral insured against damage in the amount the Lender
specifies; (ii) purchase the insurance from an insurer that is authorized to do
business in the state of Texas or an eligible surplus lines insurer; and (iii)
name the Lender as the person to be paid under the policy in the event of a
loss; (b) the Grantor must, if required by the Lender, deliver to the Lender a
copy of the policy and proof of the payment of premiums; and (c) if the Grantor
fails to meet any requirement listed in Paragraph (A) or (B), the Lender may
obtain collateral protection insurance on behalf of the Grantor at the Grantor’s
expense. D. Trustee’s Rights and Duties If directed by Lender to foreclose this
lien, Trustee will— D.1. either personally or by agent give notice of the
foreclosure sale as required by the Texas Property Code as then in effect; D.2.
sell and convey all or part of the Property “AS IS” to the highest bidder for
cash with a general warranty binding Grantor, subject to the Prior Lien and to
the Other Exceptions to Conveyance and Warranty and without representation or
warranty, express or implied, by Trustee; D.3. from the proceeds of the sale,
pay, in this order— a. expenses of foreclosure, including a reasonable
commission to Trustee; b. to Lender, the full amount of principal, interest,
attorney’s fees, and other charges due and unpaid; c. any amounts required by
law to be paid before payment to Grantor; and d. to Grantor, any balance. D.4.
be indemnified, held harmless, and defended by Lender against all costs,
expenses, and liabilities incurred by Trustee for acting in the execution or
enforcement of the trust created by this deed of trust, Notarize ID: XV2DZCDR
DEED OF TRUST 352002.1 PAGE 6 OF 10 which includes all court and other costs,
including attorney’s fees, incurred by Trustee in defense of any action or
proceeding taken against Trustee in that capacity. E. General Provisions E.1. If
any of the Property is sold under this deed of trust, Grantor must immediately
surrender possession to the purchaser. If Grantor does not, Grantor will be a
tenant at sufferance of the purchaser, subject to an action for forcible
detainer. E.2. Recitals in any trustee’s deed conveying the Property will be
presumed to be true. E.3. Proceeding under this deed of trust, filing suit for
foreclosure, or pursuing any other remedy will not constitute an election of
remedies. E.4. This lien will remain superior to liens later created even if the
time of payment of all or part of the Note is extended or part of the Property
is released. E.5. If any portion of the Note cannot be lawfully secured by this
deed of trust, payments will be applied first to discharge that portion. E.6.
Grantor assigns to Lender all amounts payable to or received by Grantor from
condemnation of all or part of the Property, from private sale in lieu of
condemnation, and from damages caused by public works or construction on or near
the Property. After deducting any expenses incurred, including attorney’s fees
and court and other costs, Lender will either release any remaining amounts to
Grantor or apply such amounts to reduce the Note. Lender will not be liable for
failure to collect or to exercise diligence in collecting any such amounts.
Grantor will immediately give Lender notice of any actual or threatened
proceedings for condemnation of all or part of the Property. E.7. Grantor
collaterally assigns to Lender all present and future rent from the Property and
its proceeds. Grantor warrants the validity and enforceability of the
assignment. Grantor will apply all rent to payment of the Note and performance
of this deed of trust, but if the rent exceeds the amount due with respect to
the Note and the deed of trust, Grantor may retain the excess. If a default
exists in payment of the Note or performance of this deed of trust, Lender may
exercise Lender’s rights with respect to rent under the Texas Property Code as
then in effect. Lender neither has nor assumes any obligations as lessor or
landlord with respect to any occupant of the Property. Lender may exercise
Lender’s rights and remedies under this paragraph without taking possession of
the Property. Lender will apply all rent collected under this paragraph as
required by the Texas Property Code as then in effect. Lender is not required to
act under this paragraph, and acting under this paragraph does not waive any of
Lender’s other rights and remedies. E.8. Interest on the debt secured by this
deed of trust will not exceed the maximum amount of nonusurious interest that
may be contracted for, taken, reserved, charged, or received under law. Any
interest in excess of that maximum amount will be credited on the principal of
the debt or, if that has been paid, refunded. On any acceleration or required or
permitted prepayment, any such excess will be canceled automatically as of the
acceleration or prepayment or, if already paid, credited on the principal of the
debt or, if the principal of the debt has been paid, refunded. This provision
overrides any conflicting provisions in this and all other instruments
concerning the debt. Notarize ID: XV2DZCDR DEED OF TRUST 352002.1 PAGE 7 OF 10
E.9. In no event may this deed of trust secure payment of any debt that may not
lawfully be secured by a lien on real estate or create a lien otherwise
prohibited by law. E.10. If all or any party of the Property is sold,
transferred, or conveyed without the prior written consent of Lender, Lender may
declare the outstanding principal balance of the Note plus accrued interest
immediately due and payable. Lender has no obligation to consent to any such
sale or conveyance of the Property, and Lender is entitled to condition any
consent on a change in the interest rate that will thereafter apply to the Note
and any other change in the terms of the Note or this deed of trust that Lender
in Lender’s sole discretion deems appropriate. A lease with an option to
purchase, or a contract for deed will be deemed to be a sale, transfer, or
conveyance of the Property for purposes of this provision. Any deed under threat
or order of condemnation, any conveyance solely between makers, and the passage
of title by reason of death of a maker or by operation of law will not be
construed as a sale or conveyance of the Property. The creation of a subordinate
lien without the consent of Lender will be construed as a sale or conveyance of
the Property, but any subsequent sale under a subordinate lien to which Lender
has consented will not be construed as a sale or conveyance of the Property.
E.11. Grantor may not cause or permit any of the following events to occur
without the prior written consent of Lender: if Grantor is (a) a corporation,
the dissolution of the corporation or the sale, pledge, encumbrance, or
assignment of any shares of its stock; (b) a limited liability company, the
dissolution of the company or the sale, pledge, encumbrance, or assignment of
any of its membership interests; (c) a general partnership or joint venture, the
dissolution of the partnership or venture or the sale, pledge, encumbrance, or
assignment of any of its partnership or joint venture interests, or the
withdrawal from or admission into it of any general partner or joint venturer;
or (d) a limited partnership, (i) the dissolution of the partnership, (ii) the
sale, pledge, encumbrance, or assignment of any of its general partnership
interests, or the withdrawal from or admission into it of any general partner,
(iii) the sale, pledge, encumbrance, or assignment of a controlling portion of
its limited partnership interests, or (iv) the withdrawal from or admission into
it of any controlling limited partner or partners. If granted, consent may be
conditioned upon (y) the integrity, reputation, character, creditworthiness, and
management ability of the person succeeding to the ownership interest in Grantor
(or security interest in such ownership) being satisfactory to Lender; and (z)
the execution, before such event, by the person succeeding to the interest of
Grantor in the Property or ownership interest in Grantor (or security interest
in such ownership) of a written modification or assumption agreement containing
such terms as Lender may require, such as a principal pay down on the Note, an
increase in the rate of interest payable with respect to the Note, a transfer
fee, or any other modification of the Note, this deed of trust, or any other
instruments evidencing or securing the Note. E.12. When the context requires,
singular nouns and pronouns include the plural. E.13. The term Note includes all
extensions, modifications, and renewals of the Note and all amounts secured by
this deed of trust. E.14. This deed of trust binds, benefits, and may be
enforced by the successors in interest of all parties. Lender may assign its
rights and/or obligations under this deed of trust without the prior written
consent of Grantor. E.15. If Grantor and Borrower are not the same person, the
term Grantor includes Borrower. Notarize ID: XV2DZCDR DEED OF TRUST 352002.1
PAGE 8 OF 10 E.16. Grantor and each surety, endorser, and guarantor of the Note
waive, to the extent permitted by law, all (a) demand for payment, (b)
presentation for payment, (c) notice of intention to accelerate maturity, (d)
notice of acceleration of maturity, (e) protest, and (f) notice of protest.
E.17. Grantor agrees to pay reasonable attorney’s fees, trustee’s fees, and
court and other costs of enforcing Lender’s rights under this deed of trust if
an attorney is retained for its enforcement. E.18. If any provision of this deed
of trust is determined to be invalid or unenforceable, the validity or
enforceability of any other provision will not be affected. E.19. Grantor agrees
to execute, acknowledge, and deliver to Lender any document requested by Lender,
at Lender’s request from time to time, to (a) correct any defect, error,
omission, or ambiguity in this deed of trust or in any other document executed
in connection with the Note or this deed of trust; (b) comply with Grantor’s
obligations under this deed of trust and other documents; (c) subject to and
perfect the liens and security interests of this deed of trust and other
documents any property intended to be covered thereby; and (d) protect, perfect,
or preserve the liens and the security interests of this deed of trust and other
documents against third persons or make any recordings, file any notices, or
obtain any consents requested by lender in connection therewith. Grantor agrees
to pay all costs of the foregoing. E.20. In addition to creating a deed-of-trust
lien on all the real and other property described above, Grantor also grants to
Lender a security interest in all of the above-described personal property
pursuant to and to the extent permitted by the Texas Uniform Commercial Code.
E.21. In the event of a foreclosure sale under this deed of trust, Grantor
agrees that all the Property may be sold as a whole at Lender’s option and that
the Lender need not be present at the place of sale. E.22. Grantor represents to
Lender that no part of the Property is either the residential or business
homestead of Grantor and that Grantor neither resides nor intends to reside in
nor conducts nor intends to conduct a business on the Property. Grantor
renounces all present and future rights to a homestead exemption for the
Property. Grantor acknowledges that Lender relies on the truth of
representations in this paragraph in making the loan secured by this deed of
trust. E.23. The lien security interest and other security rights of Lender
hereunder shall not be impaired by any indulgence, moratorium, or release
granted by Lender, including, but not limited to, any renewal, extension,
increase, or modification which Lender may grant with respect to the Note or
this deed of trust. E.24. Grantor warrants to Lender and agrees that the
proceeds of the Note will be used primarily for business or commercial purposes
and not primarily for personal, family, or household purposes. [Remainder of the
Page Left Intentionally Blank] Notarize ID: XV2DZCDR DEED OF TRUST 352002.1 PAGE
9 OF 10 GRANTOR: ROSELANCLAND LIMITED PARTNERSHIP, a Texas limited partnership
By: Michael Rosellini, its General Partner STATE OF TEXAS § § COUNTY OF
___________ § This instrument was acknowledged before me on the ________ day of
August, 2017, by Michael Rosellini, the General Partner of Roselancland Limited
Partnership, on behalf of such limited partnership.
_____________________________ Notary Public, State of Texas AFTER RECORDING,
RETURN TO: Bryon R. Hammer 301 Commerce Street, Suite 1500 Fort Worth, Texas
76102 Notarize ID: XV2DZCDR VIRGINIA Campbell 21st : Pa Pleuni Clazina D Finley
VIRGINIA __________________ ___ euni Finle My Commission expires: 01-31-2020 My
Notary ID: 7669630 DEED OF TRUST 352002.1 PAGE 10 OF 10 EXHIBIT A LEGAL
DESCRIPTION OF THE PROPERTY Being a part of the P. KIRKLAND SURVEY, PATENT NO.
352, Volume 10, Abstract No. 746, and described by metes and bounds as follows:
BEGINNING at the Northwest corner of 160 acres deeded to H. Bailey by R.P. Henry
and wife on December 31, 1901; THENCE South with the West line of said 160 acre
tract 1460 feet; THENCE East, passing an iron stake under a fence on the East
side of the public road, in all 572 feet to corner, an iron stake; THENCE North
404 feet; THENCE East 1540 feet to an iron stake on the East line of said 160
acre tract; THENCE North 1056 feet to a bois d'arc stake at the N.E. corner of
said 160 acre tract; THENCE West 2112 feet to the PLACE OF BEGINNING; EXCEPTING
about 3-1/2 acres heretofore set apart and occupied by the right-of-way of the
M.K. & T. R.R. and the County Public Road and excepting 3.29 acres of land
conveyed by J.N. Lowrance et ux to E.T. Moore, Trustee, by Deed recorded in
Volume 529, Page 472, Deed Records of Dallas County, Texas, leaving
approximately 47-1/2 acres of land. FURTHER SAVE AND EXCEPT 3.154 acres of land
described in Deed recorded in Volume 79173, Page 1603, Real Property Records,
Dallas County, Texas. FURTHER SAVE AND EXCEPT 1.00 acre conveyed by Randy
Michael Rosellini to Rose Wade Limited Partnership by Deed recorded under
Clerk's File No. 20070194882, Real Property Records, Dallas County, Texas.
Notarize ID: XV2DZCDR
 

--------------------------------------------------------------------------------